Citation Nr: 1719214	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder, to include entitlement to a rating in excess of 30 percent prior to November 2, 2016.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from October 2005 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his March 2013 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in July 2016.  However, he was unable to report for his scheduled hearing as a result of significant PTSD and major depressive disorder symptoms.  In a July 2016 letter, the Veteran requested that either his case be remanded for a current VA examination or, in the alternative, he be afforded another opportunity to report for a hearing.  In July 2016, the Board remanded the claim for a VA examination and opinion to determine the current level of severity and impairment of the Veteran's service-connected PTSD and major depressive disorder.  The Veteran was afforded a VA examination in November 2016.  A review of the record indicates all remand instructions have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2016 rating decision, the RO increased the Veteran's rating for his PTSD and major depressive disorder to 70 percent.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for this disability and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

It is observed than an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), was determined by the Board as before it at the time of its July 2016 Remand.  Notably, that benefit was granted in the November 2016 rating action.  As the neither the Veteran nor his representative expressed any disagreement with any aspect of that decision, it will not be further considered.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, nightmares, isolation, suicidal ideation, anxiety, avoidance, and concentration difficulties.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, the Veteran was service-connected for PTSD and major depressive disorder at 30 percent disabling, effective March 29, 2011, under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders.  This initial rating was increased in November 2016 and is currently evaluated at 70 percent disabling.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Because the Veteran's PTSD claim was originally certified to the Board after the adoption of the DSM-V, the DMS-V criteria will be utilized in the analysis set forth below.

After service, the Veteran had his own music producing business, which lasted six to eight months.  He stopped working due to a lack of sleep and from stress.  In March 2011, he had to give up his apartment and he moved home with his parents.  In a June 2011 statement, the Veteran's mother recounted that prior to moving back home, he had isolated himself, his apartment had become disarrayed, and his hygiene was less than desirable.  She further described that his thought processes were less clear than in the past, he had problems sleeping, and expressed frustration and anger.

At an August 2011 VA examination, the Veteran was diagnosed with PTSD and major depressive disorder.  The clinician determined that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She noted that the lack of sleep and feelings of stress related to his PTSD interfered with work.  Depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment were listed as symptoms experienced by the Veteran.  She further opined that although he is not working due to his PTSD symptoms, it is likely that he would benefit from the social exposure and routine activity that comes from having a job.

The Veteran attended undergraduate classes from January 2014 to May 2016.  He was taking a full-time college course load in 2015, but was feeling overwhelmed and eventually stopped attending classes.  In June 2016, while living on his own again, he withdrew and was unresponsive to family communications.  Following a police welfare check, the Veteran's family convinced him to move back home; he continues to currently reside with them.  

VA medical treatment records indicate the Veteran regularly undergoes psychotherapy treatment, two to three visits per month, and his symptoms are managed with prescription medication.  VA medical records from January 2011 through November 2016 consistently note that the Veteran is not a risk to himself or others, and is most appropriate for outpatient management.  Self-reported symptoms include social isolation and withdrawal, irritability, sleep disturbance, decreased interest in pleasurable activities, difficulty concentrating, depressed mood, and panic attacks.  The Veteran reported that he last had passive suicidal ideations in approximately April to June 2016.  

A July 2016 letter from the Veteran's regular Licensed Master Social Worker (LMSW) summarized the Veteran's reasons for missing a scheduled VA hearing, noting that over the prior three months, he had struggled mightily regarding his diagnoses.  He noted that the Veteran's symptoms are recurrent and are considerably aggravated by increased anxiety, and interfere with his interpersonal relationships and overall general functioning. 

An October 2016 treatment record indicated that the Veteran exhibited fair hygiene and casual dress, was oriented to person, place, time and situation, but displayed depressed mood with restricted affect.  There was no evidence of hallucinations, delusions, or psychosis.  The Veteran denied suicidal and/or homicidal ideation, as well.  The Veteran reported experiencing a disconnect from others and himself.  The clinician noted that he struggles significantly with motivation and thus, his current mental health status impairs his daily, social, and occupational functioning. 

The November 2016 VA examination diagnosed the Veteran with PTSD and major depressive disorder, with symptoms of hypervigilance, nightmares, flashbacks, irritability with verbal outbursts, concentration problems, feelings of distance and estrangement from others, loss of appetite, anhedonia, feelings of worthlessness and hopelessness, and suicidal ideation.  The clinician indicated that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She further noted that the Veteran did not appear to pose any threat of danger or injury to himself or others, and was contemplating participation in a residential treatment program.

Having considered all the evidence of record and the applicable law, the Board finds that the Veteran's medical history and symptoms most closely approximate a rating of 70 percent throughout the entire appeal period.  An initial rating in excess of 70 percent is not warranted.  

The competent and credible June 2011 statement by the Veteran's mother regarding his isolation, neglect of hygiene, deficiencies in thought processes, frustration, and anger are extremely probative.  Although the August 2011 VA examiner determined the Veteran's occupational and social impairment was evidenced by occasional decreases in efficiency and ability to perform, the Veteran's reduced reliability and productivity were also shown at this examination.  Further, the examiner noted that the Veteran was not working due to his PTSD symptoms.  

Throughout the appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, chronic sleep impairment, difficulty in establishing and maintaining effective relationships, nightmares, isolation, suicidal ideation, anxiety, avoidance, neglect of hygiene, and concentration difficulties.  This analysis most closely approximates a 70 percent disability rating. Therefore, resolving all doubt in favor of the Veteran, the Board finds that his PTSD/major depressive disorder disability results in a 70 percent rating throughout the entire appeal period.

The symptoms noted in the August 2011 and November 2016 VA examinations and in regular treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  At no point in the claims file was evidence found of persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  As such, nothing in the Veteran's treatment history supports a finding of total occupational and social impairment.

The Board recognizes that the Veteran may believe he is entitled to a higher rating.  However, that decision is based on all the evidence, not simply his own judgment of the extent of impairment.  Notably, the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, evidentiary weight also must be accorded the examination findings in regard to the type and degree of impairment of the Veteran's service-connected condition.

Having considered the facts, total impairment of both social and occupation function is not seen.  Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's service-connected PTSD.  

ORDER

Subject to the law and regulations governing the payment of monetary benefits, an initial rating of 70 percent, but no higher, for PTSD and major depressive disorder for the entire appeal period, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


